 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Eric Bush
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     ERIC BUSH,                                          Case No.: 2:18-cv-01657-WBS-AC
12
                    Plaintiff,
13                                                       ORDER
14          vs.

15 EXPERIAN INFORMATION SOLUTIONS,
   INC.; et. al.,
16
                  Defendants.
17

18
            Pursuant to the stipulation of Plaintiff Eric Bush and Defendant Experian Information
19
     Solutions, Inc., Experian Information Solutions, Inc. is dismissed from this action with prejudice
20
     and each party shall bear its own attorneys’ fees and costs.
21
            IT IS SO ORDERED.
22
     Dated: December 13, 2018
23

24

25

26
27

28

                                                       1
                                              [PROPOSED] ORDER
